Case MDL No. 2873 Document 625-3 Filed 04/03/20 Page 1 of 6




                 Exhibit B
      Excerpted Transcript of
           Dec. 13, 2019
      MDL Status Conference
         (J. Gergel D.S.C.)
  Case MDL No. 2873 Document 625-3 Filed 04/03/20 Page 2 of 6




                   UNITED STATES DISTRICT COURT
                     DISTRICT OF SOUTH CAROLINA


* * * * * * * * * * * * * * * *
IN RE: AQUEOUS FILM-FORMING   *
FOAMS PRODUCTS LIABILITY      *          MDL No. 2:18-mn-2873
LITIGATION                    *
                              *          December 13, 2019
* * * * * * * * * * * * * * * *



               REPORTER'S OFFICIAL TRANSCRIPT OF THE
                 STATUS CONFERENCE HELD BEFORE THE
                    HONORABLE RICHARD M. GERGEL
                    UNITED STATES DISTRICT JUDGE
                         DECEMBER 13, 2019


Appearances:
For the Plaintiffs:              Motley Rice LLC
                                 BY: Fred Thompson III
                                 28 Bridgeside Boulevard
                                 Mount Pleasant, SC 29464
                                 843.216.9000
                                 Douglas and London PC
                                 BY: Michael A. London
                                 59 Maiden Lane
                                 6th Floor
                                 New York, NY 10038
                                 212.566.7500
                                 Baron & Budd PC
                                 BY: Scott Summy
                                 3102 Oak Lawn Avenue
                                 Suite 1100
                                 Dallas, TX 75219
                                 214-521-3605
  Case MDL No. 2873 Document 625-3 Filed 04/03/20 Page 3 of 6




For the Defendants:              Duffy and Young LLC
                                 BY: Brian C. Duffy
                                 96 Broad Street
                                 Charleston, SC 29401
                                 843.720.2044
                                 Nelson Mullins Riley & Scarborough
                                 BY: David Eidson Dukes
                                 1310 Main Street, Suite 17
                                 Columbia, SC 29201
                                 803.255.9451
                                 Williams & Connolly LLP DC
                                 BY: Joseph G. Petrosinelli
                                 725 12th Street NW
                                 Washington, DC 20005
                                 202.434.5547
                                 Mayer Brown LLP
                                 BY: Michael A. Olsen
                                 71 S. Wacker Drive
                                 Chicago, IL 60606
                                 312.701.7120
For the United States            US Department of Justice
of America:                      BY: Christina M. Falk
                                 Environmental Torts, Civil Div.
                                 175 N Street NE
                                 Washington, DC 20002
                                 202.616.4216

Also Appearing:
                                 Dan Ring
                                 David Hoyle
                                 Nancy Christensen
                                 Justin Arenas
                                 Christian Marcum
                                 Patrick Lanciotti
                                 Nick Mino
                                 Chin-Zen Plotner
                                 Gary Douglas
                                 Rebecca Newman
                                 Gabrielle Sulpizio
                                 Allison Brouk
                                 Gregory Cook
                                 Christina Cossich
                                 Phil Cossich
                                 Jonathan Handler
  Case MDL No. 2873 Document 625-3 Filed 04/03/20 Page 4 of 6




Also Appearing:
                                 John Moylan
                                 Joseph Feliciani
                                 Kevin McKie
                                 Gary Anderson
                                 Delia Frazier
                                 Matt Holian
                                 Amy Kendall
                                 Charles Schaffer
                                 Fred Longer
                                 Carla Burke Pickrel
                                 Cristina Sanchez
                                 Staci J. Olsen
                                 Stephanie Biehl
                                 Sarah Hansel
                                 Gale Pearson
                                 Louise R. Caro
                                 Esther Berezofsky
                                 Rebecca Fonseca
                                 Liat Rome
                                 Frederick Hall
                                 Wes Moran
                                 Tate Kunkle
                                 John Gilmour
                                 David Reap
                                 Lana Rowenko
                                 Lawrence Cohan
                                 Robert Jordan
                                 Maja Eaton
                                 Ken Reilly
                                 Brent Dwerlkotte
                                 Viola Vetter
                                 Amanda Kitts
                                 Bill Jackson
                                 Roe Frazer
                                 Elizabeth Knauer
                                 Molly Craig
                                 Michael Carpenter
                                 Addie Ries
Official Court Reporter:         Tana J. Hess, CRR, FCRR, RMR
                                 U.S. District Court Reporter
                                 85 Broad Street
                                 Charleston, SC 29401
                                 843.779.0837
                                 tana_hess@scd.uscourts.gov
Proceedings recorded by mechanical stenography using
computer-aided transcription software.
                 Case MDL No. 2873 Document 625-3 Filed 04/03/20 Page 5 of 6
                                                                                   55




10:17AM   1    and we're in the process of doing that.
10:17AM   2               THE COURT:    Good.   I think she could be of help.
10:18AM   3                    I've told you before that in terms of -- in my
10:18AM   4    head, the order of things that kind of makes sense is Number 1,
10:18AM   5    we got to deal -- got to get the discovery finished on immunity
10:18AM   6    issues.    We need to address governmental immunity, governmental
10:18AM   7    contractor immunity, et cetera.      And then, you know, I think
10:18AM   8    the water districts are the first place we should focus,
10:18AM   9    because to the extent that the water districts cannot make out
10:18AM   10   a case, I think it's going to be very hard for anybody to make
10:18AM   11   out a case because of the nature of what they would have to
10:18AM   12   prove.    And to the extent they -- there is the potential -- a
10:18AM   13   basis for claim there, then we can build on that to look at
10:18AM   14   some of these other claims.      So I don't want to spend a lot of
10:18AM   15   time early on chasing, you know, does -- the 1290 people with
10:18AM   16   the personal injury claims chasing, "We want liver reports.         We
10:18AM   17   want --" I mean, I just -- I think that that's probably not the
10:19AM   18   best productive use of our time right now.        I think what we
10:19AM   19   need to find is, you know, some of these issues that go to
10:19AM   20   whether, in fact, the plaintiffs' claims have some scientific
10:19AM   21   merit that there is a toxic effect that has an adverse effect
10:19AM   22   and the extent of it and what levels are potentially toxic, and
10:19AM   23   how do we go about establishing that level?        What level is out
10:19AM   24   there in these particular water districts?        Some of them may go
10:19AM   25   away because the levels aren't high enough or whatever.
                 Case MDL No. 2873 Document 625-3 Filed 04/03/20 Page 6 of 6
                                                                               56




10:19AM   1                    And the best I can tell -- I haven't figured
10:19AM   2    out -- I mean, I think a lot of these questions we're literally
10:19AM   3    at the cusp of understanding these issues, and probably our
10:19AM   4    knowledge is going to evolve over this litigation.
10:19AM   5                    I know a lot of -- where are we on sort of local
10:19AM   6    governments, state governments establishing levels of toxicity?
10:19AM   7    Where are we on that now?       Is that a -- is that ongoing?
10:19AM   8    Anybody give me a report on that?       Yes, sir?
10:20AM   9               MR. JACKSON:    Your Honor, Bill Jackson.
10:20AM   10              THE COURT REPORTER:     I'm sorry, could you come
10:20AM   11   forward to the microphone?
10:20AM   12              THE COURT:    Come forward, if you could, please.
10:20AM   13              MR. JACKSON:    Good morning, Your Honor.
10:20AM   14              THE COURT:    Good morning.
10:20AM   15              MR. JACKSON:    Bill Jackson with Kelley Drye and
10:20AM   16   Warren.   We represent New Jersey, New Hampshire and various
10:20AM   17   other sovereign states.
10:20AM   18              THE COURT:    Yes.
10:20AM   19              MR. JACKSON:    And across the country right now, what
10:20AM   20   you're seeing is that the states are in varying degrees going
10:20AM   21   through rulemaking processes and setting drinking water
10:20AM   22   standards.   So, for example, in New Jersey, standards have
10:20AM   23   already been set for some perfluorinated compounds such as
10:20AM   24   PFNA, and rules have been published, and the processes should
10:20AM   25   be complete this spring with respect to PFOA and PFOS.
